ORDER
11 Considering - the Joint Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Jan Maselli Mann, Louisiana Bar Roll number 9020, be and she hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as she resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective-immediately.
NEW ORLEANS, LOUISIANA, this _day of_, 2016,
FOR THE COURT:
/s/
/a/ Justice Supreme Court of Louisiana